Citation Nr: 0208563	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  94-44 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant should be considered to be the 
surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  He died in September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1992 RO Administrative Decision 
which determined that the appellant could not be recognized 
as a valid widow of the deceased veteran for the purposes of 
entitlement to VA death benefits.  The Board remanded the 
case in August 1996 for further development, and the case was 
returned to the Board in April 2001.  Personal hearings at 
the RO were held in July 1992, February 1993, and September 
2000.  Transcripts of the hearings are located in the claims 
file.

While on the January 1993 substantive appeal on a Form 1-9 
the appellant requested a hearing at the RO before a Member 
of the Board, on a subsequent statement in support of her 
claim on a Form 1-9 in May 1993, the appellant indicated that 
she did not want a hearing before a Member of the Board.  The 
appellant has on several occasions requested a hearing at the 
RO before a local hearing officer and has been provided those 
hearings.  There has been no subsequent request for a hearing 
before a Board Member.  Therefore, the Board concludes that 
the appellant's hearing requests have been satisfied.

By decision of the Board in May 2001, the claim for 
entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes was denied.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the appeal was pending, 
an Unopposed Motion For Remand And To Stay Proceedings was 
filed requesting that the Court vacate the decision by the 
Board and remand the case for readjudication of the claim.  
This Motion was made as a result of a change in the law 
governing the issue on appeal.  The Court granted the Motion 
in October 2001 and the case was returned to the Board for 
compliance with the directives that were specified by the 
Court.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.  

2.  The veteran and the appellant were married in January 
1971 and divorced in October 1984.  

3.  The evidence shows the appellant reported that she was 
not married to the veteran after their divorce in 1984.

4.  The evidence shows that the appellant and the veteran did 
not live together as husband and wife after the 1984 divorce.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.1, 3.50, 3.53, 
3.102 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for consideration of the appellant as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits.  Thus, no further assistance to the appellant is 
required to comply with the duty to assist her as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, a 
field examination has been provided, statements have been 
obtained, and there have been rating decisions and a 
statement of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the appellant.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the appellant than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The appellant and her representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  There is no evidence that there 
are additional records that should or could be obtained, nor 
is there evidence that the administration of another field 
examination or other development is necessary.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The appellant contends that she should be considered as the 
surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.  As support for the contention, 
her primary assertion is that although she divorced the 
veteran in 1984, he came back to live with her four days 
after the divorce and continued to live with her until his 
death in 1991.  

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Therefore, part of the issue in this case is whether a valid 
marriage existed between the veteran and the appellant, 
following their 1984 divorce.  A review of the record reveals 
that both the appellant and the veteran lived in Puerto Rico 
for most of their marriage and at the time of the veteran's 
death in September 1991.  Accordingly, the law of Puerto Rico 
determines the validity of any purported common-law marriage 
for purposes of 38 C.F.R. § 3.1(j).  In Puerto Rico, a 
common-law marriage has never been recognized as valid.  This 
was reported in the October 1992 Administrative Decision and 
in subsequent documents.  There has been no submission of 
evidence to the contrary.

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran which, 
but for the impediment, would have been valid, and the 
claimant thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, or for any 
period of time if a child was born of the purported marriage 
or was born before such marriage, the purported marriage may 
be deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(2001).  The VA General Counsel, in a Precedent Opinion, 
held, that for purposes of section 103(a), the requirement of 
a marriage ceremony by a jurisdiction which does not 
recognize common-law marriage constitutes a legal impediment 
to that marriage.  See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  
The claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  

Additionally, to be entitled to VA death benefits as a 
surviving spouse of a veteran, the claimant must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the appellant and the 
veteran were married in January 1971 and lived together in 
various places before settling in Caguas, Puerto Rico where 
they purchased a home and raised three children.  After 13 
years of marriage, they were divorced in October 1984.  The 
appellant has indicated in various statements and testimony 
that the veteran forced her to file for divorce under threats 
of violence if she did not comply.  She stated that four days 
after their divorce, the veteran returned to the family home 
in Caguas and they lived there together until his death in 
September 1991.  

The appellant has contented that she filed for divorce under 
threat of violence from the veteran.  However, she is not 
alleging that such threats caused a separation (other than 
for four days after the divorce) and in fact, maintains that 
she and the veteran lived continuously in their Caguas home 
until his 1991 death.  In the claim for death benefits filed 
in September 1991, the appellant reported that she was 
divorced from the veteran but that the veteran was living 
with her.

Documents of record show that the veteran's VA benefits were 
apportioned for periods of time following the 1984 divorce.  
The appellant has testified during the July 1992 RO hearing 
that the veteran rented a house in Cayey, Puerto Rico and 
received VA payments at that address.  The appellant has 
maintained in several statements and testimony, however, that 
the veteran was living with her during these periods, and 
that separate addresses were used in order for the appellant 
to receive a portion the veteran's VA compensation payments.  
She indicated that the veteran had a serious drug problem and 
that VA benefits were apportioned to ensure that the veteran 
would not spend the money on drugs.  She has testified that 
he would go to this house when he was doing drugs.  She would 
drop him off at the house and pick him up there.

Additionally of record are VA treatment records from 
September 1983 where the veteran reported that he was 
planning on getting divorced from his wife.  An August 1986 
VA medical record notes that the veteran was divorced.

VA treatment records from November 1988 and August 1990 show 
the veteran was seen with his "wife".

In a March 1990 application for compensation and pension, the 
veteran noted that he was divorced and provided an address in 
Cayey, Puerto Rico.  In fact, several VA documents executed 
by the veteran note that his address of record was in Cayey.  
The veteran's death certificate reveals that he died at his 
residence in Cayey, Puerto Rico in September 1991.  The 
person reporting his death was his son.  The appellant has 
contended that she was requested to identify the veteran's 
body but that due to her being divorced from the veteran the 
son was put on the death certificate.  The appellant 
additionally has testified that she was responsible for the 
veteran's funeral as well as other bills of the veteran.  Of 
record are funeral bills addressed to the appellant.

A July 1999 Field Examination contains an affidavit from the 
appellant, dated in March 1999, in which she states that she 
and the veteran lived together until his death.  Additionally 
the evidence also includes affidavits from persons indicating 
that the veteran and appellant lived together as husband and 
wife at the Caguas residence until the veteran's death.  
There are also earlier statements as part of the record that 
also reflect that the veteran and the appellant lived 
together in Caguas until his death and were known as husband 
and wife.  The Field Examination also contains four 
statements from people who reported that the veteran did not 
live with the appellant but rather lived in a house in Cayey, 
Puerto Rico.  He would come to the Caguas house to visit his 
children.  The Field Examiner additionally reported that he 
visited the Cayey address and was informed that that veteran 
was living there with a woman, who had since left the 
country.  She was also a drug user.  The area was dangerous 
and there were drug dealers around there.  

As noted above, the statements of the appellant as to her 
state of mind regarding the nature of her relationship with 
the veteran for the period of time beginning after the 
claimed reconciliation following the 1984 divorce and the 
veteran's death in 1991 will be accepted in the absence of 
contradictory information.  In this case, the appellant has 
denied that any separation took place, and that they were 
considered husband and wife.  However, the competent evidence 
of record shows that the appellant reported that she was 
divorced from the veteran and not married to him.  Indeed at 
the February 1993 RO hearing, the appellant testified that 
she and the veteran were planning on getting remarried but 
that he passed away prior to the planned date.

Therefore, while there is some evidence that the appellant 
was held out to be the wife of the veteran after their 
divorce in 1984, the weight of the evidence shows that there 
was no valid common law marriage, even if the appellant did 
not know that there could be no common law marriage pursuant 
to the laws of Puerto Rico as she has reported in signed 
statements.  In this regard, if an appellant can establish 
the elements of a common law marriage and her lack of 
knowledge of the legal impediment that a common law marriage 
is not valid, her "common-law marriage" could be "deemed 
valid" for the purpose of establishing her entitlement to VA 
death benefits as the veteran's surviving spouse.  The United 
States Court of Appeals for Veterans Claims (Court), in Colon 
v. Brown, 9 Vet. App. 104 (1996), held that the VA duty to 
assist a claimant included a duty to provide an appellant 
with an opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c).  That has been done in this case.  
Therefore, it remains for the Board to determine whether the 
evidence establishes that the appellant was, in fact, without 
knowledge of any legal impediment to her marriage to the 
veteran and, if so, whether she has shown that she and the 
veteran thought they had entered into a common-law marriage.  
As contemporaneous evidence shows that the appellant reported 
she was divorced from the veteran, there is no competent 
evidence showing that the appellant thought she was in a 
common-law marriage with the veteran following the divorce in 
October 1984.

Further, there is some evidence that shows that the veteran 
and the appellant were not cohabitating continuously 
following his divorce, namely, the July 1999 Field 
examination and accompanying supporting statements, and the 
fact that the veteran's benefits were apportioned and he 
reported to the VA that he did not live with the appellant 
and had a different address to which his benefits checks were 
sent. 

The appellant contends that the Field Examiner was prejudiced 
against her as he had advised her and the veteran earlier to 
have the different addresses so she could get an 
apportionment to provide assistance to her and her and the 
veteran's children; however, the totality of the evidentiary 
picture shows that the evidence is against the appellant's 
claim for recognition as the surviving spouse of the veteran 
for the reasons stated above.  Moreover, the evidence is not 
so evenly balanced as to create a reasonable doubt, and the 
benefit-of-the-doubt doctrine is not for application.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

